Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 1 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 2 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 3 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 4 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 5 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 6 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 7 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 8 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 9 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 10 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 11 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 12 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 13 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 14 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 15 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 16 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 17 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 18 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 19 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 20 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 21 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 22 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 23 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 24 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 25 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 26 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 27 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 28 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 29 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 30 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 31 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 32 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 33 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 34 of 35
Case 17-30633-KRH Doc 55-2 Filed 01/04/19 Entered 01/04/19 18:36:03 Desc
 Recorded Deed of Trust Assignment Note Note Endorsements Page 35 of 35
